—'Judgment, Supreme Court, New York County, entered on April 3, 1973, so far as appealed from, unanimously reversed, on the law, and the motion of plaintiff-respondent for summary judgment denied, without costs and without disbursements, and the matter remitted to Trial Term, Supreme Court, New York County, for speedy trial, the order of temporary injunction of Justice Fine, entered May 12, 1972, to remain in effect in the interim, without costs. Sufficient appears in the motion papers to justify the temporary restraining *522order against picketing, which is hereby revived. However, there are issues of fact as to'whether defendant-appellant labor organization is indeed responsible for the picketing, whether it has an illegal object, and, among others, whether an injunction would actually interfere with constitutional rights of defendants to disseminate information. A trial is required to decide these issues, which may not be resolved summarily on the papers before us. In this . connection, it is observed that the court which issued the permanent injunction ■ declined to hold in contempt members of defendant union accused of violating the temporary restraining order. The parties are urged to resolve the issues by early trial, in furtherance of which any- remaining pretrial procedures may be deemed waived. Concur — Markewich, J. P., Kupferman, Lane, Steuer and Capozzoli, JJ.